Citation Nr: 0410961	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  97-29 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the right 
ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the above claim.

During the pendency of this appeal, by rating action dated in 
September 2003, the RO granted service connection for degenerative 
joint disease of the left knee, degenerative joint disease of the 
cervical spine, and degenerative joint disease of the lumbar 
spine.  Therefore, these claims are no longer in appellate status.  


FINDING OF FACT

Right ear hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to notify and assist

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran from 
the RO dated in May 2002 and the discussions in the April 1997 and 
April 1998 rating decisions, May 1997 Statement of the Case (SOC), 
and April 1998 and January and September 2003 Supplemental 
Statements of the Case (SSOC).  The veteran was notified of the 
reasons for the denial of his claim and of his and VA's respective 
duties.  Although the section 5103(a) notice provided to the 
veteran in May 2002 was deficient as to its timing, this error is 
nonprejudicial because, upon receipt of content-complying notice, 
the veteran did not produce any additional information or evidence 
pertaining to his claim for hearing loss.  He responded only with 
evidence related to another claim.  Moreover, even though the 
veteran was not specifically asked to submit any evidence in his 
possession pertaining to the claim, he was told about the 
information and evidence needed from him, and he has stated that 
he is satisfied with the assistance provided by VA.  See Statement 
in Support of Claim, dated August 28, 2002.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  The veteran has been provided the opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claim was also readjudciated by the RO 
in the January and September 2003 SSOCs, after the May 2002 letter 
from the RO.  To decide the appeal would not be prejudicial error 
to the veteran.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The RO 
obtained the veteran's available service medical records and post-
service VA treatment records.

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The veteran 
underwent VA audio examinations in November 1995 and May 2003.  

The notification letter sent to the veteran in May 2002 also 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Although the RO 
told the veteran that he should submit additional evidence within 
30 days, he was also told that any evidence submitted should be 
received by the RO within one year of the date of the letter 
notifying him of the action he had appealed.  Additionally, an 
amendment to the VCAA was recently enacted clarifying that the 
one-year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before expiration of 
that time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

Accordingly, the requirements of the VCAA have been met by the RO 
to the extent possible.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous 
system may also be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The failure to meet these criteria at the 
time of a veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  A claimant "may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service."  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 
3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The veteran underwent numerous audiological examination during his 
period of active service.  A report of medical examination 
completed in September 1955 shows that pure tone thresholds in the 
right ear at 500, 1000, 2000, and 4000 Hertz were 20, 15, 5, and 5 
decibels, respectively.  This examination used American Standards 
Association (ASA) units, which was the standard of measurements of 
pure tone thresholds by the service department audiological 
examiners prior to October 31, 1967.  Subsequent to October 31, 
1967, the service department measured pure tone thresholds using 
International Standard Organization (ISO) units.  The pure tone 
thresholds set forth above have been converted to ISO units.

A report of medical examination completed in March 1956 shows that 
pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 20, 15, 15, and 20 decibels, respectively.  These pure 
tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in March 1956 shows that 
pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 20, 10, 20, and 25 decibels, respectively.  These pure 
tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in November 1956 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 20, 10, 20, and 25 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in January 1958 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 10, and 15 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in February 1959 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 20, 15, 20, and 15 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in January 1960 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 10, 15, 15, and 5 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in January 1961 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 10, and 5 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in March 1962 shows that 
pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 5, 0, 0, and -5 decibels, respectively.  These pure 
tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in February 1963 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 10, and  -5 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in February 1964 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 10, and  15 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in December 1966 shows 
that pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 10, and  5 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO units.  
Clinical evaluation of the ears was generally normal.

A report of medical examination completed in March 1968, upon 
separation from service, shows that pure tone thresholds in the 
right ear at 500, 1000, 2000, and 4000 Hertz were -10, -10, 0, and 
0 decibels, respectively.  As these pure tone threshold readings 
were elicited after October 31, 1967, it is presumed that ISO 
units were used.  Clinical evaluation of the ears was generally 
normal.  

Following separation from service, the veteran underwent a VA 
audiological evaluation in November 1995.  He reported gradual 
loss of hearing since 1985.  He indicated having been a retired 
helicopter instructor with exhaust noise on his left side.  Pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 15, 25, 65, and 55 decibels, respectively.  A 
controlled speech discrimination test (Maryland CNC) revealed 
speech recognition of 98 percent in the right ear.  The examiner 
concluded that there was a bilateral high frequency hearing loss 
of mild to profound degree above 1kHz in the left ear and above 
2kHz in the right.  

A VA audiological examination report dated in May 2003 shows that 
the veteran reported difficulty hearing since 1960.  He indicated 
a difficulty understanding his spouse, television, and 
conversations when there is background noise.  He provided a 
significant history of helicopter engine noise as a pilot for 
twenty years.  He indicated that hearing protection had not been 
used.  He denied civilian work and recreational noise exposure.  
Pure tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 20, 20, 65, 85, and 90 decibels, respectively.  
A controlled speech discrimination test (Maryland CNC) revealed 
speech recognition of 84 percent in the right ear.  The examiner 
indicated that that veteran's claims file was reviewed in 
conjunction with the examination.  He, in pertinent part, opined 
that since hearing was within normal limits for the right ear at 
separation, it was not likely that the hearing loss for the right 
ear was due to military noise exposure. 

The preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss, as it is not 
shown that his current right ear hearing loss disability is 
etiologically related to his period of active service.  The 
results of the numerous in-service audiological evaluations 
demonstrate that the veteran did not have hearing loss of the 
right ear within the meaning of the applicable VA regulations as 
defined by 38 C.F.R. § 3.385.  Moreover, the competent medical 
evidence of record shows that it was not likely that the current 
right ear hearing loss was due to the veteran's military noise 
exposure.  

Any contentions by the veteran that he has a current right ear 
hearing loss disability that is related to noise exposure 
experienced during active service is not competent.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Similarly, the evidence does not show that the veteran was 
diagnosed with a right ear hearing loss disability within one year 
following his separation from service.  A right ear hearing loss 
disability, within the meaning of 38 C.F.R. § 3.385, was not 
demonstrated until the November 1995 VA examination, over 26 years 
following his separation from service.  By his own admission 
during said examination, he had gradual hearing since 1985, over 
16 years following separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the reasons and bases provided above, the evidence in this 
case preponderates against the claim for service connection for 
hearing loss of the right ear.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as required 
by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for hearing loss of the right 
ear is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



